           Case 1:19-cv-00967-AWI-GSA Document 32 Filed 12/02/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11   RICARDO MARTINEZ,                            1:19-cv-00967-AWI-GSA-PC

12                Plaintiff,                      ORDER DENYING RECONSIDERATION
                                                  OF AUGUST 10, 2020 ORDER ADOPTING
13         vs.                                    FINDINGS AND RECOMMENDATIONS
14   K. BROWN, et al.,                            (ECF No. 25.)
15               Defendants.
16

17

18          Ricardo Martinez (“Plaintiff”) is a state prisoner proceeding pro se in this civil rights
19   action pursuant to 42 U.S.C. § 1983. Plaintiff filed the Complaint commencing this action on
20   June 19, 2019. (ECF No. 1.)
21          On June 29, 2020, findings and recommendations were issued, recommending that
22   Plaintiff’s motions for preliminary injunctive relief, filed on June 19, 2019, and May 21, 2020,
23   be denied. (ECF No. 23.) Plaintiff did not file timely objections or any other response to the
24   findings and recommendations. On August 10, 2020, the undersigned adopted the findings and
25   recommendations in full. (ECF No. 24.)
26          On August 24, 2020, Plaintiff notified the court that on July 8, 2020, he had mailed
27   timely objections to the findings and recommendations to the court. (ECF No. 25.) Plaintiff
28   attached a copy of the purported objections. (Id. at 2.) The court finds no evidence that the

                                                     1
           Case 1:19-cv-00967-AWI-GSA Document 32 Filed 12/02/20 Page 2 of 2



 1   court received the objections. Nevertheless, the court has now reviewed and considered the
 2   objections as if timely filed and finds no basis for reconsideration of the August 10, 2020 order
 3   adopting the findings and recommendations.
 4          Accordingly, IT IS HEREBY ORDERED that Plaintiff’s motion for reconsideration
 5   (Doc. No. 25) is DENIED.
 6

 7
     IT IS SO ORDERED.
 8

 9   Dated: December 2, 2020
                                                 SENIOR DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     2
